Order entered March 25, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01073-CR

                    CUADROS-FERNANDEZ, ADA BETTY, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-80933-06

                                         ORDER
        The Court GRANTS the State’s March 19, 2013 motion for extension of time to file the

State’s brief.

        We ORDER the State to file its brief within THIRTY DAYS from the date of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE